Name: Commission Regulation (EC) No 346/96 of 27 February 1996 amending Regulation (EC) No 1502/95 on rules of application (cereal sector import duties 1995/96 marketing year) for Council Regulation (EEC) No 1766/92
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  consumption;  agricultural structures and production;  trade
 Date Published: nan

 28 . 2. 96 I EN Official Journal of the European Communities No L 49/5 COMMISSION REGULATION (EC) No 346/96 of 27 February 1996 amending Regulation (EC) No 1502/95 on rules of application (cereal sector import duties 1995/96 marketing year) for Council Regulation (EEC) No 1766/92 1 . The first subparagraph of Article 2 (5) is replaced by the following: ' Import duties shall be reduced at a flat rate of ECU 14 per tonne on standard high quality common wheat and ECU 8 per tonne on malting barley and flint maize provided the importer shows that a quality premium on the normal product price was paid.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 863/95 (2), and in particular Article 10 (4) thereof, 2 . Article 2 (5) (c) is replaced by the following: '(c) the importer lodging with the competent authority concerned a security of ECU 14 per tonne in the case of imports of standard high-quality common wheat and ECU 8 per tonne in the case of imports of malting barley and flint maize . The security shall be released on condition that the importer produces evidence of the specific final use warran ­ ting a quality premium over the price of the product referred to in (a). That evidence must prove to the satisfaction of the competent authori ­ ties in the Member State of importation that all the cereals imported have been processed into the product specified in the declaration referred to in (a) within the time limit referred to in (b). If the processing is carried out in a Member State other than that of importation , evidence of processing shall be provided by means of the T5 control copy.' Whereas, in application of the provisions of the agree ­ ment on the conclusion of negotiations under Article XXIV paragraph 6 of GATT 1994 between the European Community and the United States of America and Canada, the Community, in the light of the exceptional situation on the market forecast for the end of the 1995/96 wheat (common wheat and durum wheat) marke ­ ting year, has undertaken to make adjustments to the import arrangements for those products for the period from 1 January to 30 June 1996 in order to alleviate the current difficult situation on the market; Whereas these adjustments to the import arrangements for wheat concern, firstly, the reduction of the import duty on standard high quality common wheat referred to in Article 2 (5) of Commission Regulation (EC) No 1 502/95 (3), as last amended by Regulation (EC) No 2841 /95 (4), and, secondly, the minimum vitreous grain content of durum wheat which is one of the quality stan ­ dards to be met on importation referred to in Article 3 of that Regulation; whereas, therefore, Regulation (EC) No 1502/95 should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 3 . In Annex I, the figure '75,0 specified for durum wheat under CN code 1001 10 for classification standard No 4 (minimum vitreous grain percentage), is replaced by the figure '62,0 '. HAS ADOPTED THIS REGULATION: Article 2 Article 1 Regulation (EC) No 1502/95 is hereby amended as follows: This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29. 7. 1995, p. 1 . O OJ No L 147, 30. 6. 1995, p. 13 . H OJ No L 256, 26. 10 . 1995, p. 10 . It shall apply from 1 January 1996. No L 49/6 | EN I Official Journal of the European Communities 28 . 2. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1996 . For the Commission Franz FISCHLER Member of the Commission